Citation Nr: 1750976	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-01 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.  

2.  Propriety of a combined evaluation of 60 percent for service-connected disabilities assigned in a December 2010 rating decision.  


REPRESENTATION

Veteran represented by:	New York Division of Veterans Affairs 


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to July 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2010 and February 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (ROs) in New York, New York.  

In April 2011, the Board remanded the issue of propriety of a combined evaluation of 60 percent for service-connected disabilities assigned in a December 2010 rating decision in order to issue the Veteran a Statement of the Case (SOC).  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders). 


FINDINGS OF FACT

1.  The Veteran does not require regulation of activities as part of medical management of diabetes mellitus.

2.  The Veteran's combined rating for service-connected disabilities was correctly calculated by the RO in the December 2010 rating decision.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 percent for diabetes mellitus, type II have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.3, 4.7, 4.119, Diagnostic Code 7913 (2017).

2.  The Veteran's overall disability rating is properly calculated using the Combined Ratings Table.  38 U.S.C.A. §§ 1155, 1157 5107 (West 2014); 38 C.F.R. § 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations and neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Veteran is seeking an increased rating for his service connected diabetes mellitus which is rated at 20 percent under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under DC 7913, a 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetes care provider plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

In September 2010, the Veteran filed a claim seeking an increased rating for his service connected diabetes mellitus.  In December 2010, the Veteran reported that he had been diagnosed with diabetes mellitus in September 2010.

Private and VA treatment records were reviewed but fail to show regulation of activities.

At a February 2013 VA Diabetes Mellitus examination, the examiner noted that the Veteran was using an oral hypoglycemic agent, required no regulation of activities, met with his diabetic care provider less than twice a month, had zero episodes of ketoacidosis and hypoglycemia in the last twelve months requiring hospitalization, had no loss of weight or strength, and had no other complications related to diabetes mellitus.  

On a June 2013 Statement in Support of Claim, the Veteran stated that he has to take medication to control his diabetes.  

January 2013 to October 2013 VA Treatment Notes report that the Veteran followed a diabetic diet and takes Metformin, an oral antidiabetic agent for diabetes. 

February 2015 to April 2016 VA Treatment Notes report that the Veteran takes Metformin, an oral antidiabetic agent for diabetes. 

C.  Analysis 

By way of background, the Veteran filed a claim for service connection for diabetes mellitus II in September 2010.  A February 2013 rating decision granted service connection for diabetes mellitus II and assigned a rating of 20 percent as of September 2010, the date the claim had been received.  The Veteran and his representative were notified of the decision.  The Veteran submitted a Notice of Disagreement in June 2013. 

After a review of all the evidence, the Board finds that the Veteran's diabetes mellitus is appropriately rated at 20 percent.  The medical evidence demonstrates that the Veteran's diabetes has been treated with oral medication and a restricted diet.  There is no medical evidence demonstrating the use of insulin to treat his diabetes, nor is there any evidence of doctor prescribed regulation of his activities.  

Diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913, which provides a 20 percent rating when insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet are required.  A 40 percent rating is warranted when insulin, a restricted diet, and regulation of activities are required.

Compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1. 

The definition of "regulation of activities" in the criteria for a 100 percent rating, that is, "the avoidance of strenuous occupational and recreational activities," also applies to the "regulation of activities' criterion for a 40 or 60 percent rating under Diagnostic Code 7913. The criterion of "regulation of activities" requires medical evidence that occupational and recreational activities have been restricted by the diabetes.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-65 (2011).

Here, VA treatment records, including the report of a February 2013 VA Diabetes Mellitus II examination, reflect that the Veteran's diabetes was managed by restricted diet and prescription oral hypoglycemic medications.  

At the February 2013 VA examination, the VA examiner noted that the Veteran was using an oral hypoglycemic agent, required no regulation of activities, met with his diabetic care provider less than twice a month, had zero episodes of ketoacidosis and hypoglycemia in the last twelve months requiring hospitalization, had no loss of weight or strength, and had no other complications related to diabetes mellitus. 

With respect to whether a rating in excess of 20 percent for diabetes is warranted, the record reflects that the Veteran has continued to take oral hypoglycemic agents and restrict his diet to manage his diabetes.  However, in order for the Veteran to obtain a rating in excess of 20 percent, he must show that along with a restricted diet, his diabetes requires insulin and regulation of activities.  With respect to whether the Veteran's diabetes requires insulin, VA treatment records throughout the appeals period document that he is not taking insulin to control his diabetes, although he has been prescribed an oral hypoglycemic agent to manage the disability.  Similarly, the February 2013 VA examiner noted that the Veteran's diabetes was controlled with oral medications only.  Therefore, the evidence of record does not show that the Veteran's diabetes has required insulin at any point during the appeal period.

Moreover, the evidence does not show that the Veteran is required to regulate his activities.  The Court has explained that the term "regulation of activities" means that a claimant must have a medical need to avoid not only strenuous occupational activity, but also strenuous recreational activity.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Id. at 364.

Similarly, records from the Veteran's VA diabetic treatment providers do not reflect that any physician has restricted the Veteran's activities.  At the February 2013 VA examination, the examiner reported that the Veteran did not require regulation of activities as part of the medical management of diabetes.  Thus, the record does not contain any competent evidence indicating that the Veteran's diabetes requires regulation of his activities.  

Therefore, a preponderance of the evidence is against a finding that the Veteran's diabetes requires insulin or regulation of activities, and the criteria for a higher 40 percent rating are not met.  See Camacho, 21 Vet. App. at 366 (finding that "all criteria must be met to establish entitlement to a 40% rating").

The Board also finds that there is no evidence to suggest that the Veteran warrants separate ratings for any other diabetes-related disabilities.  He is in receipt of a separate rating for peripheral neuropathy of the upper and lower extremities bilaterally, and to the extent he disagrees with the rating assigned for the peripheral neuropathy in his extremities he should file a claim for an increased rating.  Note (1) to DC 7913 provides that compensable complications of diabetes will be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Non-compensable complications are considered part of the diabetic process. 

As described, the criteria for a higher rating for diabetes mellitus have not been met and the Veteran's claim is denied.

III.  Combined Rating 

When there are two or more service-connected compensable disabilities, a combined evaluation will be made following the table and rules prescribed in the 1945 Schedule for Rating Disabilities.  38 C.F.R. § 3.323. 

Unchanged since 1945, the "Combined Ratings" regulation, 38 C.F.R. § 3.323, directs that "[w]hen there are two or more service-connected compensable disabilities a combined evaluation will be made following the tables and rules prescribed in the 1945 Schedule for Ratings Disabilities."  Id.; 38 C.F.R. § 3.323(a)(1) (emphasis added).  The combined ratings table in § 4.25 is one such table.  29 Fed. Reg. 6718-01.  In creating this table, VA recognized that arithmetically adding disability ratings may result in a rating greater than 100%, which is impermissible.  Instead, the table is designed to capture "the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity."  38 C.F.R. § 4.25 (emphasis added).  Each disability receives its own rating, and then the multiple ratings are combined using the formula in the table.  The combined rating then dictates the appropriate monthly.  Gazelle v. McDonald, 27 Vet. App. 461 (2016). 

Combined ratings are determined by using the Combined Ratings Table in Table I of 38 C.F.R. § 4.25.  To use Table I, the disabilities are first arranged in the exact order of their severity, beginning with the greatest disability and then combined using Table I; the figures appearing in the space where the column and the row intersect represent the combined value of the two.  This combined value is then converted to the nearest number divisible by 10; combined values ending in 5 are adjusted upward.  If there are more than two disabilities, the combined value of the first two disabilities is charted against the third disability using Table I.  The same procedure is used if there are four or more disabilities.  38 C.F.R. § 4.25 (a). 

The Veteran contends that his overall disability rating should be calculated by simply adding together the ratings of all his service-connected disabilities assigned in the December 2010 rating decision.  As noted above, the Court of Appeals for Veterans Claims (Court) has found that adding is not the correct method for assigning a veteran's total disability rating.  

The Veteran's most disabling condition at the time of the December 2010 rating decision was posttraumatic stress disorder (PTSD) rated at 30 percent; residuals shell fragment wound, right arm, muscle group V at 20 percent disabling; residuals of injury to muscle group VI of right arm at 20 percent disabling; residuals of gunshot wound to right knee at 10 percent disabling; and residuals of shrapnel wound to the lip at 0 percent.  The RO calculated the combined rating as 60 percent.  

Applying the above ratings to Table I, the first two disabilities (30 percent combined with 20 percent) yield a combined rating of 44.  38 C.F.R. § 4.25.  A 44 percent rating and the 20 percent rating for residuals of injury to muscle group VI of right arm combine to a combined rating of 55.  The 55 percent rating and the 10 percent rating for residuals of gunshot wound to right knee combine to a combined rating of 60.  Thus, the 60 percent combined rating assigned by the RO is correct under the current law.








	(CONTINUED ON NEXT PAGE)

ORDER

A rating in excess of 20 percent for diabetes is denied.

The appeal for revision of the combined rating for service-connected disabilities in the December 2010 rating decision is denied.  



____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


